Case 4:19-cv-00481-JCH Document 67-1 Filed 08/02/21 Page 1 of 2




                EXHIBIT 1
      Case 4:19-cv-00481-JCH Document 67-1 Filed 08/02/21 Page 2 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   B.A.D.J.,                                        No. CV-21-00215-PHX-SMB
10                  Plaintiff,                        ORDER
11   v.
12   United States of America,
13                  Defendant.
14
15         The Court having considered the Parties’ Second Joint Motion to Stay Proceedings
16   (Doc. 32),
17         IT IS HEREBY ORDERED that the Motion is GRANTED. This action is to be
18   held in in abeyance for a period of sixty (60) days, until September 17, 2021, at which
19   time the parties will advise the Court whether an additional abeyance is sought.
20         IT IS FURTHER ORDERED that Plaintiffs will have sixty (60) days from the
21   date the abeyance is lifted to respond to Defendant’s Motion to Dismiss.
22         Dated this 16th day of July, 2021.
23
24
25
26
27
28
